Citation Nr: 1628411	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a dental disorder other than dental caries and periodontitis, to include loss of teeth, misalignment of the jaw, and wisdom teeth abnormalities, to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that in relevant part denied service connection for dental caries and moderate generalized periodontitis. 

In November 2012 the Board issued a decision that denied service connection for dental caries and periodontitis.  The remaining issue of entitlement to service connection for a dental disorder other than dental caries and periodontitis was remanded to the Agency of Original Jurisdiction (AOJ) for further development in November 2012 and again in July 2015.  The additional development requested by the Board has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran had a motor vehicle accident in service that resulted in service-connected residuals including posttraumatic stress disorder, headaches, temporomandibular disorder, facial scarring, injury to the right facial nerve and fractures of the right mandible and right zygoma. 

2.  The Veteran does not have a dental or jaw disorder, other than those already service-connected, that is incurred in or otherwise related to service or is proximately caused or permanently worsened in severity by a service-connected disability. 




CONCLUSION OF LAW

The requirements to establish entitlement to service connection for a dental disorder to include loss of teeth, misalignment of the jaw, and wisdom teeth abnormalities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided by a letter in August 2007, and the Veteran had ample opportunity to respond prior to the rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  

The Board remanded the case to the AOJ in November 2012 for the purpose of affording the Veteran a VA medical examination, which was performed later in the same month.  The file contains the examiner's opinion but does not contain the underlying clinical observations; the Board accordingly remanded the case to the AOJ in July 2015 to either obtain the complete examination report or afford the Veteran a new examination.   The requested examination was performed in August 2015.  The Board has reviewed the examination report and finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Applicable Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show the Veteran had facial injuries in a motor vehicle accident (MVA) in October 1968.  Associated treatment records from Bryan Memorial Hospital show the Veteran received inpatient treatment in October-November 1968 for severe facial injuries including fractured right zygoma, fractured right maxillary sinus and multiple deep severe facial lacerations including lacerated mandibular portion of the facial nerve adjacent to the angle of the right lip.  The Veteran underwent surgery to elevate the fractured zygoma and debride the lacerations; she was discharged from treatment having recovered without serious complications.  A letter from Dr. James Rickman dated in November 1968 states the Veteran had made good progress, and there was improvement in the nerve function at the angle of the lips, and it was felt further healing would occur.  The Veteran was thereupon discharged from Bryan Memorial Hospital and returned to duty.

STRs after the MVA show the Veteran underwent plastic surgery in August 1969 for elective revision of the facial scars; the Veteran complained at the time of occasional headaches but had no other complaints residual to the MVA. She was treated in December 1969 for painful facial scars.

The Veteran's separation examination in November 1969 shows three third molars had been removed (number 16 in left upper jaw, number 17 in left lower jaw and number 32 in right lower jaw); otherwise no abnormality was noted of the sinuses, mouth or throat.  The examiner noted the Veteran had been treated prior to service for infected gums, which had cleared without complication.  The examiner also noted the Veteran had completely recovered from the facial fractures incurred in the MVA in October 1968.  

The Veteran had a VA medical examination in August 1970 in which she complained of stinging scars on the right side of the face, occasional twitching of the right eyelid and frequent headaches.  Examination showed three diagonal scars.  The nose had a very slight deviated septum.  The teeth were in a good state of repair.  Neurologically, the Veteran complained of numbness and weakness in the right side of the face, but the only neurological abnormality shown on examination was rotation to the right with upward gaze; the clinical impression was ocular muscle palsy and minimal weakness and sensory deficit in the right side of the face.  Dental examination showed numerous carious teeth; the mandible had normal functioning range with opening and closing without deviation.  X-ray showed no evidence of previous fracture of the jaw but did show several impacted molars bilaterally.   

The RO issued a rating decision in May 1970 that granted service connection for right facial scars, injury to right facial nerve, healed fracture of the right mandible and healed fracture of the right zygoma, all as residual to the MVA in October 1968.

The Veteran had VA and dermatological examinations in April 1973 to evaluate the current severity of her scars and facial weakness/numbness.  The examination report is silent in regard to any complaints regarding the jaw or teeth.  

In September 1984 the Veteran underwent VA plastic surgery for revision and excision of her facial scars.  The treatment report is silent in regard to any complaints or abnormalities of the jaw or teeth.

A VA mental health treatment note dated in March 2007 states the Veteran reported needing dental work, which promised to be very expensive.  Otherwise there is no indication in mental health or primary care clinic notes of any problems related to the teeth or jaw.

The Veteran filed her present claim in April 2007, seeking service connection for a jaw condition and secondary conditions as a result of problems with teeth on the upper and lower right side, and also headaches secondary to misalignment of the jaw.

A May 2007 VA nursing intake note states the Veteran presented complaining of knee pain and also complaining about her jaws, but when she saw the clinician her only recorded complaint concerned her knees.  Review of symptoms (ROS) is silent in regard to teeth or jaw.

The Veteran had a VA dental and oral examination in September 2007, performed by a dentist who reviewed the claims file.  The Veteran complained of occasional pain in the right subcondylar region, 5/10 in severity, and also of increasing headaches and muscle trismus in the right side of her face.  Examination showed teeth number 1, 16, 17, 31 and 32 to be missing.  Maximum vertical incisional opening was 34 mm, right lateral excursion was 2 mm and left lateral excursion was 5 mm, without symptoms.  External masseters were tender to palpation; internal pterygoid muscles were not.  A late click was noted in temporomandibular joints (TMJs) bilaterally to auscultation and palpation, right more than left.  The Veteran had a left deviation of the mandible on opening 2-4 mm.  There was some spotty sensory deficit on the right side of the face extending from the right condoyle to the right inferior border of the mandible.  The examiner diagnosed healed right maxillary zygotic fracture secondary to MVA, healed fracture of the right body of the mandible secondary to MVA, residual weakness and sensory deficit on the right side of the face secondary to MVA, temporomandibular dysfunction (TMD) secondary to MVA.  The examiner also diagnosed caries and moderate generalized periodontitis, which he stated are not secondary to MVA.

The October 2007 rating decision on appeal granted service connection for posttraumatic stress disorder (PTSD) as a residual of MVA, and assigned an initial rating of 30 percent; granted service connection for posttraumatic headaches status post fractured right mandible and assigned an initial rating of 10 percent; increased the rating for TMD from 0 percent to 10 percent; continued the current 10 percent rating for facial nerve injury and continued the current noncompensable rating for fracture of the right zygoma.  The rating decision also denied service connection for caries and moderate general periodontitis, claimed as upper and lower teeth loss, based on the VA examination cited above.

In her notice of disagreement the Veteran stated she was claiming loss of teeth, dental misalignment, wisdom teeth, crowns removed and teeth broken, all as due to TMD. She also asserted that during her recent dental examination she was told that all her dental problems are due to the in-service jaw injury.  

The Veteran presented to the VA oral surgery clinic in July 2008 with concerns about a fracture in tooth number 4.  She also complained of TMD problems since 1968 in which her right TMJ would pop intermittently and the jaw would move laterally spontaneously.  Examination showed tooth number 4 to have a fractured lingual cusp.  Jaw maximum opening was 40 mm with no deviation of the mandible on opening.  Right lateral movement was limited; left lateral movement was within normal limits.  No popping or clicking was noted on palpation.  The muscles of mastication were not tender to palpation except for the origin of the right masseter.  The clinician noted that the Veteran's reported TMD was intermittent and currently asymptomatic.  The Veteran was urged to eat soft foods and to limit opening, and to contact the clinic when she becomes symptomatic.

The Veteran presented to the VA primary care clinic (PCC) in January 2009 requesting VA dental care, since she was currently service-connected for jaw fracture but not for dental disability or mandible dislocation.  The Veteran complained that she had four crowns replaced over time and had spent more than $40,000.00 on dental treatment.  The Veteran was advised to submit another claim for service connection specifically claiming that the fractured jaw had caused her to develop fractured teeth.  The clinician noted the comments made in the September 2007 dental examination and July 2008 oral surgery consult cited above.  The clinician's assessment in relevant part was service-connected 1968 right jaw fracture with resultant jaw pain; the clinician also noted current fractured teeth but did not assert a relationship between the two.  The clinician placed a consultation for VA dental treatment, but this was denied because the Veteran is not service-connected for a dental disability, and she was advised to have her fractured tooth repaired by her regular dentist.

In her substantive appeal, received in March 2009, the Veteran reiterated that when she had her VA dental examination in September 2007 the examiner told her that the loss of teeth, misalignment of the jaw and incorrect development of wisdom teeth on the right side to cause further damage were all directly related to the original trauma received in the accident. 

In June 2009 the AOJ issued a rating decision denying service connection for dental treatment purposes for loss of teeth. 

A September 2009 treatment note by the VA eye clinic states that during the MVA in 1968 the Veteran sustained a right orbital fracture and head trauma; there was no current resulting diplopia.  There was a small amount of resulting right superior gaze that did not bother the Veteran.  The clinician noted coexisting Fuchs corneal dystrophy and early bilateral cataracts.   

The Veteran had a VA X-ray of the skull in October 2009 that was normal.

The Veteran presented to the VA PCC in August 2010 for follow-up of various medical issues.  The clinician noted the Veteran's application for VA dental treatment had been denied.  The Veteran denied any current numbness, tingling or pain in the jaw and denied problems swallowing.  The clinical impression was healed right jaw fracture and TMJ instability currently asymptomatic.  The Veteran intended to resume care with her private dentist.  

The Veteran had a VA dental/oral examination in November 2012, performed by a dentist who reviewed the claims file.  The examiner's clinical observations are not of record.  The examiner stated an opinion that the Veteran's claimed disability is not likely proximately due to or the result of her service-connected condition.  As rationale, the examiner stated that the Veteran is service-connected for limited articulation of the temporomandibular articulation; current examination shows mandibular motion unchanged since the last examination in September 2007.  There are no additional dental disabilities identified in VA regulations and no indication in STRs of any teeth that were lost in the MVA or in service generally.  Dental records associated with STRs indicate three impacted molars and extensive dental caries and restorations.

In March 2013 the VA examiner who had performed the examination in November 2012 provided an addendum to his opinion.  The examiner stated that STRs show no teeth having been lost in the MVA or tooth damage as a result of the MVA.  A post-operative note in November 1969 indicates "complete recovery from fractures" with no mention of dental trauma or issues.  No anterior (front) teeth are missing on the maxilla or the mandible, which would be more likely in an incident of facial trauma.  The third molar teeth (numbers 1, 13, 17 and 32) were presumably extracted because they were impacted, although the specific reason is not stated in STRs.  Other than those four teeth the Veteran lost only one tooth, number 31 (lower right), for reasons unknown.  There is no documentation of misalignment of the jaw, nor any documentation of wisdom tooth abnormalities other than impacted wisdom teeth, which is developmental and genetic in nature and unrelated to trauma.  Based on existing evidence it is more likely than not that the Veteran's tooth loss is due to dental caries and periodontal disease rather than trauma.  Also, the Veteran's occlusion is normal and the surgical repair of her jaw fracture appears to be healed, with the resulting limitation of mandibular motion and sensory deficit as previously noted.  

The Veteran had another VA dental/oral examination in August 2015, performed by the same dentist who had performed the previous compensation and pension examination in November 2012.  The examiner again reviewed the claims file and performed an in-person examination of the Veteran.  The examiner noted that the Veteran was involved in an MVA in service that resulted in a fracture of the right maxillary zygomatic process and right body of the mandible, as well as multiple facial lacerations and damage to the right facial nerve.  An open reduction was accomplished to approximate the zygoma and the body of the mandible, with repair of facial lacerations and subsequent scar revision.  On current examination the Veteran did not have anatomical loss or bony injury to the mandible or maxilla and no loss of teeth other than edentulous atrophy or to periodontal disease.  The examiner noted X-ray from the previous November 2012 examination showing multiple missing and restored teeth and generalized alveolar bone loss consistent with chronic generalized periodontal disease.  There were no other significant findings or results.  

The examiner noted the Veteran is service-connected for limited motion of the jaw.  The only dental issue reported for the Veteran's teeth post-MVA is extensive dental caries (tooth decay) that was addressed by ongoing dental care and restorations prior to separation from service.  The Veteran was also noted to have chronic generalized periodontitis, along with multiple carious teeth, but there is no evidence in STRs that the Veteran lost any teeth as a result of the MVA or that any teeth were lost during service.

Review of the evidence above demonstrates the Veteran had an MVA in service, which resulted in injuries to the face and jaw. Based on that MVA she has been awarded service-connected compensation benefits for PTSD, fractured right mandible with TMD, headaches, facial scarring and facial nerve injury; fracture of the right zygoma is service-connected but is not compensated because it is healed and asymptomatic.  She seeks on appeal to also be awarded compensation for dental disorders including loss of teeth and fractured teeth, but the medical evidence of record weighs against the claim.

Addressing first the question of loss of teeth, contemporaneous medical records do not show or suggest that the Veteran lost any teeth as a result of the MVA in 1968.  She sustained facial injuries when she was hurled through the windshield of the car, but as noted by the VA examiner the Veteran has not lost any front teeth, as would be expected in such an accident.  Rather, the only missing teeth documented during service were wisdom teeth that were extracted for reasons unrelated to traumatic injury.  The VA examiner stated that the Veteran's tooth loss is more likely due to dental caries and periodontal disease than to trauma, and this opinion is uncontroverted by any other medical opinion of record.

Turning to the question of broken or fractured teeth, STRs are silent in regard to any fractured teeth during service.  The Veteran appears to assert that the MVA caused misalignment of the jaw, which in turn caused fractures of the teeth over time, but there is no supporting medical evidence for this theory.  The VA examiner in September 2007 noted a small left deviation of the mandible on opening, but the March 2013 addendum opinion states that the Veteran's occlusion was normal on examination.  Numerous treatment and examination reports during and after service characterize the Veteran's MVA-related jaw fractures as "healed" and none of those reports indicates abnormal occlusion that could arguably be associated with dental fractures.    

The Veteran has stated that the VA examiner in September 2007 informed her verbally that all her dental problems are related to the in-service MVA.  The Veteran is competent to report regarding what she was told during medical treatment or examination, but her recollection is inconsistent with the examiner's written report, in which the only dental diagnosis was caries and moderate generalized periodontitis not secondary to MVA.  The Board finds the written examination report to be a more credible reflection of the examiner's opinion than the Veteran's recollection of their conversation, and accordingly more probative.

Similarly, by submitting the present claim on appeal the Veteran has indicated her belief that the claimed dental disability is related to her in-service injury or, alternatively, is secondary to the service-connected TMD disability.  However, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a particular claimed disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, given that the Veteran had an MVA in service but also has a history of chronic nonservice-connected dental caries and periodontal disease, the Board finds the etiology of the Veteran's dental disability is a complex medical question that is not within her competence as a layperson.  The Board accordingly assigns a higher probative value to the opinion of the VA examiners.   

In sum, competent and uncontroverted medical opinion of record shows the Veteran does not have a dental or jaw disorder, other than those already service-connected, that is incurred in or otherwise related to service or is proximately caused or permanently worsened in severity by a service-connected disability.  Accordingly, the requirements to establish entitlement to service connection have not been met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
  

ORDER

Service connection for a dental disorder to include loss of teeth, misalignment of the jaw and wisdom teeth abnormalities is denied.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


